IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,051-01


EX PARTE KEITH ALAN DENTON





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0842838D IN THE CRIMINAL DISTRICT COURT NO. ONE
DALLAS COUNTY


 Per curiam.


O R D E R



 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc. art. 11.07, § 3.  Applicant was convicted of aggravated
sexual assault of a child under fourteen years of age, and punishment was assessed at
confinement for life.  Applicant's conviction was affirmed on appeal. Denton v. State, No. 02-02-00467-CR (Tex. App.-Fort Worth, delivered February 26, 2004, pet. ref'd).
	Applicant alleges that trial counsel was ineffective, and that his conviction was obtained
by the use of a coerced confession because he is actually innocent. To support these allegations,
the Applicant submitted a purported sworn affidavit from Sherry Smith, in which she states that
she had her daughter "lie" in order to secure a conviction in this cause .  The affidavit was
purportedly notarized by Christy Putnam. 
 	However, in its findings of fact, the trial court found that the affidavit was forged and
perjurious.  Specifically, the trial court obtained an affidavit from Sherry Smith in which she
denies ever signing the affidavit provided by the Applicant.  The trial court also obtained an
affidavit from Christy Putnam, in which she denies ever notarizing the affidavit provided by the
Applicant .  The trial court concluded that the affidavit provided by the Applicant was false and
forged.
	We find that Applicant has abused The Great Writ by submitting false evidence, deny this
application, and cite him for abuse of the writ.  Applicant has waived and abandoned any
contention he might have in regard to the instant conviction, at least insofar as existing claims
which he could or should have brought in this application.  Ex parte Jones, 97 S.W.3d 586
(Tex.Crim.App. 2003); Middaugh v. State, 683 S.W.3d 713 (Tex.Crim.App. 1985); Ex parte
Emmons, 660 S.W.3d 106 (Tex.Crim.App. 1983).  Additionally, based on Applicant's
submission of perjurious evidence, we find that Applicant has filed a frivolous lawsuit.
	It is therefore ORDERED that the present application submitted under Tex. Code Crim.
Proc. 11.07 is denied.  In addition, we cite Applicant for abuse of the writ.

DELIVERED: March 29, 2006
PUBLISH